The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Are the court clerks of this State required to comply with the provisions of 12 O.S. 21 [12-21] (1971) which requires them to execute a bond to the State in an amount not less than $5,000 or are they covered under Laws 1979 c. 221 7, codified as 19 O.S. 167 [19-167] (1979), which transfers the purchasing of the bond to the Board of County Commissioners? Under 12 O.S. 21 [12-21] (1971), court clerks are required to give a bond to the State in a sum not less than five thousand dollars ($5,000). Under recent legislation, Laws 1979 c. 221 7, codified as 19 O.S. 167 [19-167] (1979), authority to purchase a "blanket position bond" which covers all county officers, appointive officers and employees, was transferred to the Board of County Commissioners in each county. However, this legislation does not make reference to any penal amounts. The statute provides in relevant part: "For purposes of this act, a "blanket bond" is defined as a public employees' blanket position bond which covers all employees up to the penalty of the bond for each employee . . ." The wording of this statute, implies that the penal amounts for various employees may be different. Because no penal amounts are set out in the recently enacted statute, and there is no repeal of 12 O.S. 21 [12-21] (1971) it is necessary to construe the two statutes together. See State v. White, Okl.39 P.2d 69 (1934).  When read together, 12 O.S. 21 [12-21] (1971) provides that the penal amount of the bond, which is to be fixed and approved by the District Judge, shall be an amount not less than $5,000. In conjunction with this provision, the County Commissioners are directed to purchase a "blanket bond" covering all county officers, including the court clerks, under Laws 1979 c. 221 7, codified as 19 O.S. 167 [19-167] (1979).  It is, therefore, the official opinion of the Attorney General that the Board of County Commissioners is directed to purchase a blanket bond in such amount as set by the District Judge.  (KAY HARLEY JACOBS) (ksg) ** SEE: OPINION NO.  80-095 (1980) **